AFTER REMAND FROM SUPREME COURT OF ALABAMA
HOLMES, Judge.
The prior opinion of this court having been reversed and remanded with directions *734by the supreme court to this court, and in compliance with the supreme court’s directions, this cause is now remanded to the circuit court of Marshall County, Albert-ville Division, with directions to that court to remand it to the State Tenure Commission for a determination as to whether the action of the Marshall County Board of Education, in transferring Arthur Baugh, was arbitrarily unjust or for political or personal reasons, and if the Tenure Commission so finds, state the basis for such findings from the evidence taken before the Marshall County Board of Education.
Reversed and remanded with directions.
WRIGHT, P. J., and BRADLEY, J., concur.